MEMORANDUM **
1. We need not decide whether the officers unlawfully monitored the location.of Omar Martinez-Rodriguez’s cell phone in California. Even assuming that they did, the traffic stop of Martinez-Rodriguez’s car was not the fruit of that unlawful surveillance. Once Martinez-Rodriguez’s cell phone crossed the border into Oregon, the officers were authorized by a valid search warrant to track the cell phone’s location within the State, which is what they did for four and a half hours before making the traffic stop in Salem. As the district court found, even without the California surveillance, the officers would have had adequate time to assemble the personnel necessary to locate and stop Martinez-Rodriguez in precisely the same location where the traffic stop eventually occurred. As a result, whether under the inevitable discovery doctrine or the attenuation doctrine, the district court properly denied Martinez-Rodriguez’s motion to suppress the methamphetamine found in the car. See Segura v. United States, 468 U.S. 796, 804-05, 813-16, 104 S.Ct. 3380, 82 L.Ed.2d 599 (1984); United States v. Smith, 155 F.3d 1051, 1060-62 (9th Cir.1998).
2. The district court did not abuse its discretion when it sentenced Martinez-Rodriguez to 210 months’ imprisonment. The district court imposed this sentence— the low end of the recommended Guidelines range — based in part on its factual determination that Martinez-Rodriguez was not a mere courier. We do not think that finding was clearly erroneous. See *457Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). To be sure, the record contains evidence supporting the inference that Martinez-Rodriguez had never been involved in large-scale drug trafficking before and that he did not personally plan to sell all 22 pounds of the methamphetamine he was transporting. By the same token, however, the record also contains evidence that Martinez-Rodriguez had been trafficking in at least small amounts of methamphetamine prior to his arrest, and that he had traveled to California to “load up again.” That evidence is sufficient to support the district court’s finding that Martinez-Rodriguez was not just a courier, but instead planned to profit from the sale of the drugs he was caught transporting.
Nor did the district court abuse its discretion by refusing to depart from the advisory Guidelines range for policy reasons. Notwithstanding Martinez-Rodriguez’s policy concerns about the Guidelines’ focus on drug quantity, district courts are not required to impose a sentence below the recommended range simply because policy disputes exist. See Kimbrough v. United States, 552 U.S. 85, 110-11, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007); United States v. Henderson, 649 F.3d 955, 964 (9th Cir.2011).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.